  Case: 4:19-cv-02271-SRC Doc. #: 7 Filed: 04/24/20 Page: 1 of 10 PageID #: 82


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ADAM DERBY,                                        )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:19-CV-2271 SRC
                                                   )
RICHARD WISKUS, et al.,                            )
                                                   )
            Defendants.                            )


                                MEMORANDUM AND ORDER

       On November 21, 2019, the Court granted pro se Plaintiff Adam Derby in forma pauperis

status and reviewed his 42 U.S.C. § 1983 Complaint under 28 U.S.C. § 1915(e). See ECF No. 3.

The Court found that the Complaint contained sufficient factual allegations to survive initial

review but that the case could not proceed until it was clear that Plaintiff had named the proper

defendants in the proper capacities. The Court directed Plaintiff to file an amended complaint to

cure the pleading deficiencies, but warned Plaintiff that his amended complaint would be reviewed

under 28 U.S.C. § 1915(e) as well. On December 20, 2019, Plaintiff filed a Motion to Amend

Complaint with an attached Amended Complaint. ECF No. 5. For the reasons discussed below,

the Court will grant Plaintiff’s Motion to Amend and will direct the Clerk of Court to issue process

on the Amended Complaint.

A.     Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.
     Case: 4:19-cv-02271-SRC Doc. #: 7 Filed: 04/24/20 Page: 2 of 10 PageID #: 83


Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

         When reviewing a pro se complaint under 28 U.S.C. § 1915, the Court accepts the well-

plead facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the

district court should construe the plaintiff’s complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

B.       Background

         Plaintiff is in the custody of the Missouri Department of Mental Health pursuant to the

Missouri Sexually Violent Predator Act, Mo. Rev. Stat. § 632.480 et seq., and is being detained

at the Sexual Offender Rehabilitation and Treatment Services Center (“SORTS”). Plaintiff

brings this action under 42 U.S.C. § 1983, alleging violations of his first amendment right to

freedom of religion; his fourteenth amendment right to equal protection under the law; and

violations of the Religious Land Use and Incarcerated Persons Act (RLUIPA), 42 U.S.C. §

2000cc et seq.



                                                -2-
  Case: 4:19-cv-02271-SRC Doc. #: 7 Filed: 04/24/20 Page: 3 of 10 PageID #: 84




       Plaintiff describes himself as a “sincere practitioner of the Wiccan religion” and his

initial Complaint alleged that he was being denied thirty-three (33) necessary items or

accommodations for the practice of his religion. ECF No. 1 at 3. Plaintiff named as defendants

in his initial Complaint all members of the “spiritual committee” and the “Green Belt

Committee” – but Plaintiff did not clarify what these committees were. ECF No. 1 at 2 ¶ 7.

Specifically, Plaintiff named: (1) Richard Wiskus, (2) Chuck Lotz, (3) Jeanie Semor, (4) Hannah

Newmier, (5) Dr. Kimberly Buy, (6) all members of the Green Belt Committee, and (7) John

Doe. Plaintiff specified that he was suing John Doe in both his individual and official capacities,

but he did not specify in what capacities the other defendants are being sued.

       On November 21, 2019, the Court reviewed Plaintiff’s Complaint under 28 U.S.C. §

1915(e)(2) and found that he has alleged sufficient factual allegations to survive initial review

but that he needed to clarify the named defendants. See ECF No. 3 at 8. Specifically, the Court

found three major problems with the defendants named in the initial Complaint. First, it was

unclear from the initial Complaint whether the named defendants were officials or employees of

SORTS or the Missouri Department of Mental Health and if so, whether they had decision-

making power at SORTS in regards to access to religious practice and materials. Second, the

initial Complaint did not make sufficiently specific allegations to permit the identity of the John

Doe defendant to be ascertained after reasonable discovery. Also, if the John Doe defendant

named in the initial Complaint is a prison official, an individual-capacity claim may not be

asserted against him because RLUIPA does not authorize individual-capacity claims against

prison officials. Third, the initial Complaint does not specify the capacity in which any of the

defendants (except John Doe) are being sued. Id. at 8-11.




                                                -3-
     Case: 4:19-cv-02271-SRC Doc. #: 7 Filed: 04/24/20 Page: 4 of 10 PageID #: 85


C.         Motion to Amend and Amended Complaint

           Plaintiff filed a Motion to Amend Complaint with an attached Amended Complaint on

December 20, 2019. ECF No. 5. Plaintiff’s Amended Complaint contains essentially the same

factual allegations as those alleged in the initial Complaint, with the addition of some new

alleged facts related to one of the requested religious items. Furthermore, the Amended

Complaint clarifies the missing information concerning the named defendants, as requested in

the Court’s prior Order.

           Like the initial Complaint, the Amended Complaint is brought under 42 U.S.C. § 1983

for violations of Plaintiff’s first and fourteenth amendment rights to the free exercise of religion

and equal protection, and for violations of the RLUIPA. Although the case caption is still

unclear, 1 Plaintiff provides a detailed list of the eight named defendants: (1) Jeanie Semor; (2)

Richard Wiskus; (3) Chuck Lotz; (4) Hannah Newmier; (5) Denice Hacker; 2 (6) Dr. Kimberly

Bye; 3 (7) Brenda Swift; and (8) John Doe. ECF No. 5-1 at 2-6. All defendants are named in

their official capacity only. Also, all defendants were employed by the Missouri Department of

Health, at SORTS, during the relevant time period at issue. Id.

           Defendants Semor, Wiskus, Lotz, Newmier, and John Doe are described as voting

members of the SORTS spiritual committee, also called the Green Belt Committee. Plaintiff

states that SORTS will not provide a written description of the precise responsibilities of the



1
  It is unclear from reading the case caption alone whether Plaintiff is attempting to name “All members of the
Green Belt Committee” as a defendant, or if he is using that phrase to describe the named defendants. See ECF No.
5-1 at 1. However, Plaintiff clarifies this issue later by providing a numbered list of named defendants and by
stating “Note: [Plaintiff] Derby is not bringing a complaint against the Green Belt committee itself, instead he is
bringing his complaint against the members of the green belt committee.” Id. at 5.
2
 Defendant Denice Hacker was not named in Plaintiff’s initial Complaint. Plaintiff explains in his Motion to
Amend that Hacker is the Chief Operating Officer at SORTS and that she is “directly responsible for claims in the
complaint.” ECF No. 5 at 1.
3
    Plaintiff notes that this is a change to the correct spelling for defendant Bye’s last name. ECF No. 5 at 1.



                                                            -4-
     Case: 4:19-cv-02271-SRC Doc. #: 7 Filed: 04/24/20 Page: 5 of 10 PageID #: 86


spiritual committee but he defines it as the committee “responsible for the development,

maintaining of and the implementing of the restrictive and discriminating policies that are being

challenged.” Id. at 6. John Doe is described as an unnamed member of the SORTS spiritual

committee. Hacker is the Chief Operating Officer at SORTS, Bye is the Director of Treatment

Services at SORTS, and Swift is the SORTS grievance coordinator. Id. at 2-7.

           Plaintiff, as a “sincere practitioner of the Wiccan religion,” again alleges that he is being

denied necessary items or accommodations for the practice of his religion. Id. at 7-10. These

items/accommodations include: (1) wands; (2) wooden athames; 4 (3) “idols/status”; 5 (4) robes;

(5) chalices; (6) books; (7) religious ceremonies on the day of holidays; (8) nighttime

accommodations for full moon and sabbat (holy days) ceremonies; (9) non-sexual nude images;

(10) open flame fires; (11) three hours of time on sabbats; (12) wine for consumption on sabbats;

(13) dream catchers; (14) rugs; (15) bracelets with charms; (16) rings with religious symbols and

stones; (17) tattoos; (18) smudging personal religious items; 6 (19) access to news programs and

shows that “allow practicing WICCANS to be informed about politics and social issues”; (20)

tea light candles for personal inside use; (21) food on the Sabbath; (22) alter cloths; (23) alters;

(24) foreign languages; (25) religious oils; (26) face painting; (27) pentacle plates; 7 (28) pipes;




4
  Plaintiff describes a ‘wooden athame’ as “a non-sharpened religious knife made of wood.” Id. at 3. However, an
“athame” is defined as “a usually black-handled, double-edged dagger that is used in some neo-pagan and Wiccan
rituals.” Merriam-Webster Online Dictionary (Nov. 12, 2019, 2:34 PM), https://www.merriam-
webster.com/dictionary/athame.
5
 Plaintiff labelled this item as “Idols/Status” which the Court interprets as meaning “idols” and “statutes.” ECF No.
1 at 3.
6
    Plaintiff explains this item as “[b]urning sage to purify a religious item for use.” Id. at 4.
7
    Plaintiff explains this item as a non-plastic, “small plate that has a pentagram on it.” Id. at 5.



                                                             -5-
    Case: 4:19-cv-02271-SRC Doc. #: 7 Filed: 04/24/20 Page: 6 of 10 PageID #: 87


(29) musical instruments; (30) Ouija boards or spirit boards; (31) time outside daily; and (32) a

room for personal religious practice. 8 Id. at 8-10.

        Plaintiff asserts the same factual allegations and makes the same legal arguments

concerning each of these religious items as he made in his initial Complaint. These were

summarized in the Court’s prior Order and need not be restated here in detail. See ECF No. 3 at

6-8. The one notable exception is that Plaintiff states that “based on new facts discover[ed],” he

has added new arguments concerning his number 9 request of “non-sexual nude images.” ECF

No. 5 at 1. In his initial Complaint, Plaintiff argued that the complete ban of publications which

contain non-sexual nude images is not the least restrictive method of advancing the state’s

interest. Plaintiff asserted that SORTS could mark out or remove the single nude image from

one of the religious texts which Plaintiff would like to obtain for his religious practice, instead of

prohibiting the text altogether. ECF No. 1 at 11-12. In his Amended Complaint, Plaintiff notes

that he has recently learned information that supports his argument concerning non-sexual nude

images. He states that he has discovered that residents at SORTS are already being shown

pornography as part of one of the treatment tests that residents must pass to advance through the

SORTS system. ECF No. 5-1 at 16. Also, Plaintiff states that some SORTS residents are

receiving tattoo magazines and books which contain nude images. But, instead of prohibiting the

texts altogether, a SORTS unit caseworker is going through the publication and marking out

nude images. Plaintiff argues that the same marking out or removing of nude images should be

used by SORTS for review of his requested religious texts and tarot cards. Id. at 16-17.




8
 This is the same list as included in Plaintiff’s initial Complaint except that Plaintiff removed requested item 33
which was “Food donations to the Wiccan Religious Feast.” See ECF No. 1 at 6. Plaintiff explains in his Motion to
Amend Complaint that this item was removed because “defendants have now changed that policy and allows
donations from any religious group.” ECF No. 5 at 2.


                                                       -6-
  Case: 4:19-cv-02271-SRC Doc. #: 7 Filed: 04/24/20 Page: 7 of 10 PageID #: 88


       For relief, Plaintiff seeks an order from the Court requiring the defendants “to come into

compliance” with his constitutional and RLUIPA rights. Plaintiff also seeks legal costs and

other damages or relief deemed just and proper by the Court. ECF No. 5-1 at 29.

D.     Discussion

       Plaintiff, a civil detainee, alleges violations of his rights under the Free Exercise Clause

of the First Amendment of the United States Constitution, and his rights under the Religious

Land Use and Institutionalized Persons Act (RLUIPA). Plaintiff is a practitioner of Wicca. For

the purposes of this Order, the Court accepts as true that Wicca is a religion recognized and

accommodated by the Missouri Department of Corrections. See Izquierdo v. Crawford, No.

1:05CV192 CDP, 2007 WL 2873210, at *1 (E.D. Mo. Sept. 26, 2007). Plaintiff claims that the

denial of “necessary” religious items and accommodations has substantially burdened the

practice of his religion. Plaintiff argues that the state does not have a compelling interest in

denying these items and accommodations to him. Plaintiff states further that even if the state did

have a compelling interest in denying such items, SORTS’ blanket ban of many of these items is

not the least restrictive means of furthering the state’s compelling interest, as required by

RLUIPA.

       The Court found in its November 21, 2019, Order that Plaintiff’s Complaint alleged

sufficient factual allegations to survive initial review of his claims of violations of the First

Amendment right to free exercise of religion and RLUIPA. See ECF No. 3 at 4-8. As Plaintiff’s

Amended Complaint contains the same allegations with a few additional facts, the Amended

Complaint also survives initial review of these claims. The issue here is whether Plaintiff cured

his pleadings deficiencies regarding the named defendants with the filing of his Amended

Complaint.




                                                -7-
  Case: 4:19-cv-02271-SRC Doc. #: 7 Filed: 04/24/20 Page: 8 of 10 PageID #: 89


        “Liability under § 1983 requires a causal link to, and direct responsibility for, the

deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin

v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (to be cognizable under § 1983, a claim must

allege that the defendant was personally involved in or directly responsible for the incidents that

deprived the plaintiff of his constitutional rights).

        Plaintiff asserts in his Amended Complaint that all defendants “knowingly, willfully or

recklessly caused plaintiff Derby to be deprived of his federal constitutional rights or reasonably

should have known in the exercise of their duties that plaintiff Derby’s constitutional rights were

being violated, but failed to stop the violation despite having personal knowledge and the authority

and duty to do so.” ECF No. 5-1 at 2. Plaintiff states that all eight defendants are (or were at the

relevant time) employees of the Missouri Department of Health at SORTS. As to defendants

Semor, Wiskus, Lotz, Newmier, and Doe, they are all voting members of the spiritual committee

at SORTS. As for defendants Hacker (chief operating officer at SORTS) and Bye (director of

treatment services at SORTS), plaintiff alleges both are responsible for implementing the policies

and restrictions that Plaintiff challenges. Id. at 7. Defendant Swift is the head of the resident’s

rights committee at SORTS, a committee which “votes if a resident can grieve an issue” and they

“voted that the policies and restrictions being challenged were not a violation of resident’s rights

and could not be grieved.” Id. Plaintiff clearly alleges in the Amended Complaint that all named

defendants are officials or employees of SORTS or the Missouri Department of Mental Health,

and that they all have decision-making power at SORTS in regards to access to religious practice

and materials.

        In general, fictitious parties may not be named as defendants in a civil action. Phelps v.

United States, 15 F.3d 735, 739 (8th Cir. 1994). An action may proceed against a party whose

name is unknown, however, if the complaint makes sufficiently specific allegations to permit the



                                                  -8-
  Case: 4:19-cv-02271-SRC Doc. #: 7 Filed: 04/24/20 Page: 9 of 10 PageID #: 90


identity of the party to be ascertained after reasonable discovery. Munz v. Parr, 758 F.2d 1254,

1257 (8th Cir. 1985). Here, Plaintiff identifies John Doe as an unnamed member of the SORTS

spiritual committee. This is sufficiently specific to allow the case to proceed against John Doe.

       In addition, Plaintiff clarifies in the Amended Complaint that he brings suit against all

defendants in their official capacities only. For relief, Plaintiff seeks access to the requested

religious items; he does not request money damages. See ECF No. 5-1 at 28-29. RLUIPA allows

official capacity claims against prison officials, but it does not authorize monetary damages based

on official-capacity claims. See Van Wyhe v. Reisch, 581 F.3d 639, 655 (8th Cir. 2009).

       Plaintiff has cured the pleading deficiencies in his initial Complaint. Therefore, the Court

finds that Plaintiff’s Amended Complaint survives initial review under 28 U.S.C. § 1915(e)(2),

and will direct the Clerk to issue process or cause process to issue against the defendants on

Plaintiff’s Amended Complaint.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Amend Complaint [ECF No. 5] is

GRANTED. The Clerk of Court shall detach Plaintiff’s Amended Complaint [ECF No. 5-1] and

docket it separately.

       IT IS FURTHER ORDERED that the Clerk of Court shall correct the docket sheet to

reflect the defendants named in the Amended Complaint by removing defendant “Green Belt

Committee” and adding defendants “Denice Hacker” and “Brenda Swift.”




                                               -9-
 Case: 4:19-cv-02271-SRC Doc. #: 7 Filed: 04/24/20 Page: 10 of 10 PageID #: 91


       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon the Amended Complaint as to defendants Jeanie Semor, Richard Wiskus,

Chuck Lotz, Hannah Newmier, Denice Hacker, Dr. Kimberly Bye, Brenda Swift, and John Doe,

in their official capacities. Defendants shall be served with process in accordance with the

waiver agreement the Court maintains with the Missouri Attorney General's Office.

       Dated this 24th day of April, 2020.




                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE




                                              - 10 -
